UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7345



BOBBY L. COMPTON,

                                               Plaintiff - Appellant,

          versus


RALPH DOBBINS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-987-7)


Submitted:   November 21, 2002             Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby L. Compton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bobby L. Compton appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Compton v. Dobbins, No. CA-02-987-7 (W.D. Va.

filed Aug. 28, 2002 & entered Aug. 29, 2002).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2